Citation Nr: 0735264	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  06-23 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to service connection for anxiety.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1989 to June 
1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In July 2007, the veteran 
testified before the undersigned Veterans Law Judge at a 
videoconference Board hearing.  A transcript of the hearing 
is of record.  The record was held open for 60 days to allow 
for the submission of additional evidence; however, no 
evidence was submitted.


FINDINGS OF FACT

1.  Major depressive disorder did not originate in service or 
for several years thereafter, and it is not related to any 
incident of service.

2.  Anxiety did not originate in service or for several years 
thereafter, and it is not related to any incident of service.


CONCLUSIONS OF LAW

1.  Major depressive disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303.

2.  Anxiety was not incurred in or aggravated by service, and 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an April 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the 
claims.  A letter advising the veteran of the evidence needed 
to establish a disability rating and effective date was 
issued in April 2006.  The claims were last readjudicated in 
March 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  In an April 2007 
correspondence, the veteran stated that he had no other 
evidence to submit in support of his appeal.  As noted in the 
introduction, although the veteran was provided 60 days from 
the date of his Board hearing to obtain and submit a medical 
opinion from a physician, no additional evidence has been 
received.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate disability rating 
or effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, 487 F.3d 881.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

If a psychosis manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service, unless the 
presumption is rebutted.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and hearing 
testimony, service medical records, and VA medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In this case, the veteran contends that he has had 
psychiatric problems since service when he was transferred to 
a new unit and then sent to Iraq.  He asserts that he was 
stressed about serving with people he did not know or trust 
during wartime.

After review, the Board finds that the veteran's major 
depressive disorder and anxiety did not have their onset 
during service or for several years thereafter.  The veteran 
testified at his Board hearing that he had not received any 
treatment in service or until May 2000.  

In this regard, the service medical records are negative for 
any complaints, treatments, or diagnoses of any psychiatric 
disorder.  On his Report of Medical History dated in March 
1992, the veteran specifically denied experiencing depression 
or excessive worry, or nervous trouble of any sort.  The 
clinical examination was normal.  

The first post-service reference to a psychiatric disorder 
appears 8 years after separation from service in a May 2000 
VA treatment note, which reflects complaints of increasing 
stressors in life such as losing his job and increasing 
depression that has been getting worse.  A significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim, which weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board notes that on a July 2000 claim for pension the 
veteran indicated that his major depressive disorder had 
begun in December 1990 before departing to the Persian Gulf 
War due to the stress of being with a new unit and with 
people he did not trust.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  See Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The veteran's present statements of psychiatric symptoms 
arising during service conflict with the evidence more 
contemporaneous in time to service, and there is an 
indication in the record that the veteran's focus is 
financial gain.  In this regard, his service medical records 
reflect no complaints of psychiatric symptoms, and he 
specifically denied depression or excessive worry, or nervous 
problems of any sort on his March 1992 Report of Medical 
History.  The Board assigns greater weight to the service 
medical records as they are more contemporaneous to his time 
in service.  Moreover, VA treatment records from September 
2005 noted the veteran was angry that he was not diagnosed 
with post traumatic stress disorder because it "cost him 
$600 monthly."  Further, he demanded that his counselor 
change his diagnosis from that of a personality disorder "so 
he will make more money monthly."  In light of the above, 
the Board finds the veteran's present contentions of 
experiencing psychiatric symptoms in service are not 
credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  

The Board notes that the VA treatment records diagnosed major 
depressive disorder, anxiety, and paranoid personality 
disorder.  Some of the records note the veteran providing a 
history of psychiatric problems since service after being 
transferred to a new unit and sent to Iraq.  However, these 
statements reflect merely a recordation of historical 
information relayed by the veteran, rather than indicating a 
medical opinion relating a psychiatric disorder to service.  
In this regard, the Board observes that a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board notes that a VA examination has not been conducted 
in this case.  However, in the absence of competent evidence 
establishing that an event, injury, or disease occurred in 
service, an examination is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4); see also Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 
2003) ("a medical examination conducted in connection with 
claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease.").  

Thus, for the reasons set forth above, the Board finds that 
the preponderance of the evidence is against the claim for 
entitlement to service connection for major depressive 
disorder and anxiety.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for major depressive disorder is denied.

Service connection for anxiety is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


